DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.
Claim(s) 1, 3, 7-9, 15, 17, and 19 have been amended. Claim 6 has been canceled. Therefore, Claim(s) 1-5 and 7-20 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 1-5 and 7-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record does not disclose or suggest either singly or in combination detecting a device coupled to a network; retrieving, by a classifier device, device information from an external system associated with the device; determining, by the classifier device, a classification for the device based on the device information from the external system and traffic data associated with the device.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        9.10.2021